Citation Nr: 1520080	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDING OF FACT

The Veteran's service-connected PTSD and depressive disorder render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for PTSD and depressive disorder that is rated as 70 percent disabling.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).  Additionally, the Veteran has not engaged in substantially gainful employment since June 1, 2009.  The Veteran is currently in receipt of Social Security Administration (SSA) disability benefits.

In April 2009, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD and depressive disorder.  The VA examiner reported that the Veteran had suicidal thoughts, difficulty sleeping, nightmares, avoidance behavior, hypervigilance, exaggerated startle, anger, irritability, intrusive thoughts, and difficulty concentrating.  Additionally, the Veteran had severe difficulty shopping and driving.  He was given a GAF score of 38.  The Veteran was unemployed.  The VA examiner commented that the Veteran's PTSD, poor concentration, diminished energy, and trouble socializing made it difficult for him to be employed.

In May 2011, the Veteran underwent another VA examination to determine the severity of his service-connected PTSD and depressive disorder.  The VA examiner reported that the Veteran had difficulty sleeping, nightmares, intrusive thoughts, avoidance behavior, hypervigilance, exaggerated startle, anger, and difficulty concentrating.  The VA examiner indicated that the Veteran's paranoia had increased since the last examination.  He was given a GAF score of 55.  The VA examiner opined that it was reasonable to assume that the Veteran's PTSD symptoms could lead to reduced reliability and productivity in occupational functioning and noted that the Veteran was "retired."  

In April 2010, Dr. E. H., the Veteran's private psychiatrist since May 2006, submitted an opinion that the service-connected PTSD rendered the Veteran unemployable.  He elaborated that the Veteran's working memory was 100 percent impaired.  The Veteran also demonstrated poor attention and concentration, which indicated prefrontal cortex dysfunction.   He exhibited hallucinations, depression, and a lack of energy.  Dr. E. H. assigned the Veteran a GAF score of 35 in 2010, there was a GAF of 38 in April 2009 and a GAF of 35 in January 2009.  To the extent that one examiner entered a GAF of 55, such score is considered an aberration and accorded little probative value.

The evidence shows that the Veteran's PTSD and depressive disorder preclude him from maintaining substantially gainful employment.  He has not engaged in substantially gainful employment since June 1, 2009.  The Board finds the opinion of Dr. E. H. highly probative as it was based upon his years of treating the Veteran for PTSD and depression.  In addition to the objective findings, the subjective evidence consistes of GAFs of 35, 

In sum, the Board finds that Veteran's service connected PTSD and depressive disorder preclude him from obtaining substantially gainful employment.  Therefore, a grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

TDIU is granted, subject to the regulations governing the award of monetary benefits. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


